Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below because the Abstract dated 08/31/2021 exceeded the 150 word limit (see 37 CFR 1.72).   Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The present disclosure provides an anti-electric shock structure and a socket. In a non-conductive state, the two conductive pieces are respectively arranged in front of the elastic piece parts of the two conductive contact pieces at intervals. A first socket is formed in the jack part. When a plug is plugged into the first socket, one plug blade of the plug extrudes the sliding mechanism to push the two elastic piece parts, so that the two elastic piece parts can touch the conductive pieces. When a non-plug conductive object is inserted into the first socket, the conductive contact pieces cannot conduct electricity because the conductive object cannot push the sliding mechanism to the position where the elastic piece parts are in contact with the conductive pieces, so that the anti-electric shock structure has a good anti-electric shock function.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) An anti-electric shock structure, comprising two conductive contact pieces (1) that are arranged oppositely, a sliding mechanism, and conductive pieces (4) corresponding to the two conductive contact pieces (1), wherein each conductive contact piece (1) comprises a jack part (11) and an elastic piece part (12); the elastic piece part (12) is connected to the front end of the jack part (11) and can extend to the front of the jack part (11); in a non-conductive state, the two conductive pieces (4) are respectively arranged in front of the elastic piece parts (12) of the two conductive contact pieces at intervals; a first socket (111) is formed in the jack part (11); the front side of the sliding mechanism is pressed against the elastic piece parts (12) of the two conductive contact pieces; the rear side of the sliding mechanism extends to the position below the first socket (111) of one of the conductive contact pieces; and when a plug is plugged into the first sockets (111), one plug blade of the plug extrudes the sliding mechanism to push the two elastic piece parts (12), so that the two elastic piece parts can touch the conductive pieces (4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         09/02/2022